UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q /A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from To Commission file number 000-32865 WORDLOGIC CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0422023 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 650 West Georgia Street, Suite 2400 Vancouver, British Columbia, Canada V6B 4N7 (Address of principal executive offices) (Zip Code) 604 257 3660 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No APPLICABLE ONLY TO CORPORATE ISSUERS: As of May 14, 2008, the registrant’s outstanding common stock consisted of 29,204,617 shares. AMENDMENT NOTICE: We are amending this Quarterly Report on Form 10-Q due to incomplete disclosure originally provided with regard to our internal and disclosure controls.For convenience and ease of reference, we are filing the Quarterly Report in its entirety with the applicable changes.You will find the amended portions in Item 4 of this Quarterly Report.The remainder of this Quarterly Report remains unchanged from the original filing. Table of Contents PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2.Management Discussion And Analysis Of Financial Condition and Results of Operations 4 Item 4.Controls And Procedures 8 PART II – OTHER INFORMATION 9 Item 1.Legal Proceedings 9 Item 2.Unregistered Sales Of Equity Securities 9 Item 3.Defaults Upon Senior Securities 11 Item 4.Submission Of Matters To A Vote Security Holders 11 Item 5.Other Information 11 Item 6.Exhibits 11 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The unaudited financial statements of Wordlogic Corporation (the “Company”, “Wordlogic”, “we”, “our”, “us”) for the period ended March 31, 2008 follow.All currency references in this report are in US dollars unless otherwise noted. Index Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statements of Cash Flows F-3 Notes to the Consolidated Financial Statements F-4 3 WORDLOGIC CORPORATION (A Development Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) March 31, 2008 December 31, 2007 (Unaudited) Assets Current Assets Cash $ 4,717 $ 23,251 Accounts receivable 127 170 Goods and services tax receivable 8,904 38,477 Employee advances 2,318 2,606 Due from related parties (Note 5) 1,192 23,708 Total Current Assets 17,258 88,212 Property and equipment (Note3) 15,908 18,171 Total Assets $ 33,166 $ 106,383 Liabilities and Stockholders’ Deficit Current Liabilities Bank overdraft $ 7,999 $ 32,328 Accounts payable 109,585 127,466 Line of credit (Note 4) 46,761 14,123 Indebtedness to related parties (Note 5) 17,768 4,447 Accrued liabilities 51,610 2,660 Accrued interest 269,501 254,758 Note payable to related party 146,127 – Current portion of note payable (Note 6) 340,000 100,000 Total Current Liabilities 989,351 535,782 Long Term Debt Notes payable (Note 6) 267,511 735,511 Total Liabilities 1,256,862 1,271,293 Going Concern (Note 1) Commitments (Note 9) Subsequent Events (Note 10) Stockholders’ Deficit Common stock, $.001 par value; 100,000,000 shares authorized,28,404,617 and 28,102,617 shares issued and outstanding, respectively (Note 7) 28,405 28,103 Additional paid-in capital 7,876,005 6,077,623 Accumulated deficit (2,264,854 ) (2,264,854 ) Deficit accumulated during development stage (6,406,652 ) (4,540,142 ) Accumulated other comprehensive loss (456,600 ) (465,640 ) Total Stockholders’ Deficit (1,223,696 ) (1,164,910 ) Total Liabilities and Stockholders’ Deficit $ 33,166 $ 106,383 (The accompanying notes are an integral part of the consolidated financial statements.) F-1 WORDLOGIC CORPORATION (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) (Unaudited) Accumulated from May 27, 2003 (Date of Inception) to For the Three Months Ended March31, 2008 March 31, 2008 March 31, 2007 Revenues Product sales $ 15,461 $ – $ 826 Royalty revenue 32,461 865 715 Total Revenues 47,922 865 1,541 Operating expenses Rent, related party (Note 5) 402,005 37,279 22,276 Selling, general and administrative (Note 5) 5,804,079 1,715,258 300,129 Research and development 1,464,274 95,458 98,995 Total Operating Expenses 7,670,358 1,847,995 421,400 Loss from Operations (7,622,436 ) (1,847,130 ) (419,859 ) Other income (expenses) Interest income 1,760 – – Interest expense: Related parties (59,677 ) (4,871 ) (2,975 ) Amortization of discount on convertible note (145,243 ) – – Other notes, advances and amounts (388,557 ) (14,509 ) (15,869 ) Gain on derivative liability 142,861 – – Gain on settled payables 64,640 – – Loss Before Income Taxes and Extraordinary Item (8,006,652 ) (1,866,510 ) (438,703 ) Income tax provision – – – Loss Before Extraordinary Item (8,006,652 ) (1,866,510 ) (438,703 ) Net extraordinary gain on litigation settlement, less applicable income taxes of $nil 1,600,000 – – Net Loss For The Period (6,406,652 ) (1,866,510 ) (438,703 ) Other Comprehensive Loss Foreign currency translation adjustment (456,600 ) 9,040 (4,754 ) Comprehensive Loss $ (6,863,252 ) $ (1,857,470 ) $ (443,457 ) Basic and diluted loss per share $ (0.07 ) $ (0.02 ) Weighted average common shares outstanding 28,279,617 24,502,417 (The accompanying notes are an integral part of the consolidated financial statements.) F-2 WORDLOGIC CORPORATION (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in US Dollars) (Unaudited) Accumulated from May 27, 2003 (Date of Inception) to For the Three Months Ended March 31, 2008 March 31, 2008 March31, 2007 Cash flows from operating activities: Net loss $ (6,406,652 ) $ (1,866,510 ) $ (438,703 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 48,124 2,263 1,535 Common stock issued for services and payables 47,457 – – Stock-based compensation 3,315,326 1,528,684 195,099 Amortization of debt discount 145,243 – – Gain on derivative liability (142,861 ) – – Changes in current assets and liabilities: Receivables 7,659 28,899 (1 ) Employee advances (2,037 ) 203 (3,026 ) Prepaid expenses – – 1,995 Bank overdraft 4,070 (23,719 ) (21,569 ) Accounts payable and accrued liabilities (313,560 ) 38,933 46,762 Accrued interest payable 154,719 23,986 17,336 Net cash used in operating activities (3,142,512 ) (267,261 ) (200,572 ) Cash flows from investing activities: Purchases of equipment (26,121 ) – – Net cash used in investing activities (26,121 ) – – Cash flows from financing activities: Proceeds from related party advances 558,733 13,763 11,440 Repayment of related party advances (565,864 ) 22,169 – Proceeds from promissory notes issued to related parties 410,777 149,268 129,922 Repayment of related party promissory notes (493,940 ) – – Advances to related parties (23,708 ) – – Proceeds from convertible promissory note 933,926 – – Repayment of convertible promissory notes (947,462 ) – – Proceeds from other promissory note 913,220 – – Repayment of other promissory notes (602,076 ) (228,000 ) – Payments on capital lease obligation (12,360 ) – – Proceeds from line of credit 76,739 33,834 370 Repayment of line of credit (33,604 ) – – Proceeds from stock options and warrants exercised 173,880 120,000 – Proceeds from sale of common shares 2,850,689 150,000 62,500 Net cash provided by financing activities 3,238,950 261,034 204,232 Effect of exchange rate changes on cash (67,130 ) (12,307 ) (4,754 ) Net change in cash 3,187 (18,534 ) (1,094 ) Cash, beginning of period 1,530 23,251 14,990 Cash, end of period $ 4,717 $ 4,717 $ 13,896 Supplemental disclosure of cash flow information: Cash paid for income taxes $ – $ – $ – Cash paid for interest $ 195,209 $ 1,146 $ 1,549 (The accompanying notes are an integral part of the consolidated financial statements.) F-3 WORDLOGIC CORPORATION (An Development Stage Company) Notes to the Financial Statements (Expressed in US Dollars) (Unaudited) 1.NATURE OF OPERATIONS AND CONTINUANCE OF BUSINESS Nature of Operations WordLogic Corporation (the “Company” or “WLC”), formerly TheAmericanWest.com, Inc., was incorporated under the laws of the State of Nevada on March 30, 1999. The Company’s primary business is the development and commercialization of data entry software for handheld computing devices. Its headquarters is located in Vancouver, BC, Canada. Reverse Merger On March 11, 2003, WLC entered into an Agreement and Plan of Merger (the “Agreement”) with WordLogic Corporation-private company (“WCPC”), a British Columbia, Canada corporation. On May 27, 2003, WLC issued 19,016,658 shares of its common stock in exchange for all 19,016,658 outstanding common shares of WCPC, and the two companies merged. This merger has been treated as a recapitalization of WCPC, with WLC the legal surviving entity. Since WLC had, prior to the recapitalization, minimal assets and no operations, the recapitalization has been accounted for as the sale of 2,907,006 shares of WCPC’s common stock for the net assets of WLC. Following the closing, WLC remained the surviving corporation with 21,923,664 common shares outstanding, of which the former shareholders of WCPC owned approximately 86.74%. In connection with the closing of the Agreement, WLC changed its name to “WordLogic Corporation” (formerly TheAmericanWest.com, Inc.) and changed its OTCBB symbol under which its common stock trades on the Over-The-Counter Bulletin Board to “WLGC”. WLC’s directors resigned their positions and the executive officers of WCPC were appointed to fill the vacancies created by the resignations, which resulted in a change in control. Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. As shown in the accompanying financial statements, the Company has incurred recurring losses, has used significant cash in support of its operating activities and, based upon current operating levels, requires additional capital or significant reconfiguration of its operations to sustain its operations for the foreseeable future. At March 31, 2008 the Company has a working capital deficiency of $972,093 and has incurred losses of $6,406,652 since inception. These factors, among others, raise significant doubt regarding the Company’s ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability. The Company’s management intends to satisfy cash requirements with working capital acquired in exchange for debt and/or common stock. There is no assurance the cash infusions will continue in the future or that the Company will achieve profitable operations. The Company’s future success will be dependent upon its ability to create and provide effective and competitive software products that meet customers changing requirements; including the effective use of leading technologies to continue to enhance its current products and to influence and respond to emerging industry standards and other technological changes on a timely and cost-effective basis. Development Stage Following its reverse merger on May 27, 2003, the Company entered the development stage and became a development stage enterprise in accordance with Statement of Financial Accounting Standard (“SFAS”) No. 7, Accounting and Reporting by Development Stage Enterprises. F-4 WORDLOGIC CORPORATION (An Development Stage Company) Notes to the Financial Statements (Expressed in US Dollars) (Unaudited) 1.NATURE OF OPERATIONS AND CONTINUANCE OF BUSINESS (continued) Basis of Presentation These consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. These financial statements include the accounts of the Company and its wholly-owned subsidiary 602531 British Columbia Ltd. (the “Subsidiary”), an entity incorporated under the laws of the Province of British Columbia, Canada. The Subsidiary does not have any operations. All significant intercompany balances and transactions have been eliminated in consolidation.
